Mr. Justice Texidor
delivered the opinion of the conrt.
The complaint filed against appellant herein is as follows:
“I, Ceferino Loyola, I.P. No. 79, a resident of Ponce, at 41 Isa-bela street, of age, charge Miaría Rodriguez with tbe carrying of a weapon, which offense was committed as follows: That at 3 a. m., on December 31, 1928, and in Coto street of Ponce, P. R. of tbe municipal judicial district of Ponce which forms part of tbe judicial district of Ponce, Porto Rico, tlie aforesaid defendant María Rodriguez then and there, did unlawfully, wilfully and maliciously, carry on ber person an iron pipe 27 inches long and 14 inch wide, which is an instrument with which bodily injury may be caused.”
Oil appeal to the District Court of Ponce the defendant was convicted of carrying a weapon and sentenced to thirty days in jail. Thereupon she appealed to this court.
No painstaking study is necessary to reach the conclusion that the trial conrt erred. The error could have been avoided by recalling our definition of prohibited weapons and our construction of the statute regulating such cases. Both appear from the opinion in People v. Cruz, 34 P.R.R. 305, where it is said:
“A weapon, according to its common meaning and the definition of the word given in the dictionary of the Spanish Academy, is an *203instrument intended for offense and defense; or, in other words, an instrument for the purposes of offense and defense. Therefore, section 1 of the Act of 1924 (p. 116), in providing for the punishment of any person who unlawfully carries a weapon, can not refer to anything but instruments intended for offense and defense, as are those enumerated in the Act of 1905 (Comp. sec. 5994), and although it is true that the Act of 1924 failed to specify the weapons prohibited and used a general word, yet the meaning of that word does not include other weapons than instruments intended for • offense and defense, such as those specified in the Act of 1905 and any others similar.”
The judgment appealed from must be reversed and the defendant discharged.
Mr. Justice Hutchison took no part in the decision of this case.